﻿
It is indeed an honour for me personally and on behalf of the Maltese delegation to congratulate you, Sir, on your unanimous election to the presidency of the forty-fifth session of the General Assembly. For Malta and its people it is a matter of great pride and satisfaction to see one of its eminent personalities occupy the highest seat of our Organization and preside over its deliberations at this critical juncture when we are witnessing the evolution of a new world order.
I wish to take this opportunity to express our gratitude to your distinguished predecessor, Major-General Joseph M. Garba, for the excellent manner in which he guided the work of the forty-fourth session of this Assembly.
Malta also wishes to pay a special tribute to the Secretary-General for his unstinting efforts in guiding this world body through the many difficult tasks assigned to him by our Organization. We owe him our deep appreciation and assure him of Malta's full-co-operation and support in his endeavours. 
My government extends warm congratulations to the Principality of Liechtenstein, a small and friendly European country like Malta, on its admission as a sovereign and equal member of the United Nations.
We are on the eve of witnessing another momentous event in world history. Tomorrow, the process of change in Europe will further be accomplished by the German unification. Malta joins other delegations in congratulating the people and Government of Germany on this historic occasion.
When we look at the political changes taking place not only in Europe but also in other parts of the world, we are encouraged that the future of our children eon be built on strong foundations of security and co-operation. In this respect the United Nations role is paramount in reshaping the destinies of our countries peoples.
The end of the 1980s and the beginning of the 1990s have recorded an upheaval in international politics ushering in a search for accommodation, conciliation and co-operation, a relaxation of global tensions and genuine efforts for the resolution of global and regional questions. The global community is moving forward towards a situation which truly upholds the principles and purposes of the United Nations Charter. Malta is more than proud to be a party to this collective effort. The reaction to the current crisis in the Gulf is proof of the determination and ability of this Organization to face up to new challenges and to forge ahead in maintaining peace and security.
Last year, the Prime Minister of Malta began his address to the forty-fourth session of the General Assembly by remarking that perhaps for the first time it could reasonably be done with a heart-felt smile of contentment at the progress achieved over the past year, rather than with clenched teeth in response to mounting international tensions. This year, however, while it would be unwarrantedly too pessimistic to say all spiritual good humour had been wiped out and twisted into a grimace of dismay, any smile we can manage to muster can only be at best ambivalent and suffused with an overlay of anguish.
The present moment is one of paradox. We must still rejoice that perhaps the most painful through which for many years had lain in the flesh of this Assembly and in many ways had handicapped its functioning with full effectiveness as a means of global growth, is in the final stages of being removed. The unified approach of the Security Council on the Gulf crisis has given an unprecedented dimension to world security and the peaceful settlement of disputes. The overwhelming condemnation of the invasion and annexation of Kuwait by Iraq reflects the political willingness of nations small and large, poor and rich, to stand firm and united in the face of threats to international peace and security.
But this moment of fulfilment is also a moment of anguish. The threat of a terrible war hangs ominously in front of us. The Government of Malta is fully aware of the sufferings and deprivations which the situation in the Gulf is bringing on those concerned. The economic sanctions on Iraq impose sacrifices also upon those that apply them. Yet the suppression of acts of aggression by collective action is an indication of the seriousness with which we all - as Members of the United Nations - should react in order to stop such acts of aggression from being perpetrated by one country against another. We have to ensure that in this world the might of right will prevail over the right of might.
Unfortunately, the mental an£ material energies which we would have liked to see increasingly focused and concentrated on how best to ensure the positive restructuring of eroded antagonistic edifices and on the creative projection of new collaborative networks for global co-operation have once again had to be largely directed to crisis intervention. 
There is, however, a hopeful remark that should perhaps be made in this connection. Contemporary science has taught us that pressures applied to m weak system will distort and nay destroy it, but that the same pressures applied to a stronger system may, instead of disrupting it, stimulate it to reorganise itself better. Indeed, in these last few months we have seen a consolidation of important concepts that are shaking off mistrust, confrontation and disagreements. 
Confidence, co-operation and understanding have given impetus to negotiations on arms limitation and disarmament measures. The Negotiations on Conventional Armed Forces in Europe (CFE), as well as the negotiations in the Conference on Security and Co-operation in Europe (CSCE) concerning confidence- and security-building measures in Europe, are contributing to a new world order in which not only participating States but the community of nations at large will benefit. Malta is taking an active part in the CSCE negotiations and making its modest contribution to the commitments of the Helsinki Final Act.
The trail-biasing agreement reached earlier this year between the United States and the Soviet Union on the destruction and non-production of chemical weapons has added momentum to the multilateral negotiations being undertaken in the Conference on Disarmament on a convention on the prohibition of the development, production and stockpiling of chemical weapons and on their destruction. Malt, urges all those countries involved in the negotiations to recognise the urgency of this objective and to accelerate the tempo of the negotiations.
As reflected in the comprehensive report of the Secretary-General on the work of the Organization, the United Nations has shown vitality and consistency on other questions as well. Namibia's smooth transition to independence under the watchful guidance of the United Nations is one of the foremost achievements of the international community. Malta is ready to assist the Namibian people in their nation building, as it did before Namibia attained independence.
In southern Africa the United nations has been instrumental in condemning apartheid and in exerting pressure resulting in the release of Mr. Nelson Mandela, a symbol of courage and hope for the people of South Africa.
The successful conclusion this year, of the elections held in Nicaragua under the supervision of a United Nations Observer Mission, as well as the role played by the United Nations Observer Group in Central America, have set in motion a new peace-keeping and peace-making role for the United Nations.
The progress made with regard to the settlement of the Cambodian problem is also a credit to our Organisation Through the efforts of the five permanent members of the United Nations Security Council a framework has been defined for a comprehensive political settlement of that problem. Malta supports the efforts towards that end.
The positive tread of the United Nations involvement in reconciliation and peaceful solutions to problems can be measured by the various ongoing initiatives being undertaken, including the new round of talks on Western Sahara, the implementation of Security Council resolution 598 (1990) and the growing commitment to an early political solution of the Afghan question.
We are pleased to note the constructive dialogue evolving between the two Koreas on the process of reunification in the Korean peninsula, which must be the ultimate objective. In the interim period Malta would support the Republic of Korea in seeking United Nations membership, as it would also support the Democratic People's Republic of Korea should it wish to do likewise.
The progress on those issues has made our system stronger and should therefore stimulate our Organisation to resolve the outstanding issues that still require a long-lasting solution. I am referring specifically to three questions that directly and indirectly affect the Mediterranean and Middle East regions, namely, the questions of Palestine, Cyprus and Lebanon.
The Assembly will agree that the time is more than ripe to find a solution to the question of Palestine, which has been on the agenda of the Organisation for the past 45 years. The international community should feel very concerned that no significant progress has been made on this question, which has been recognised as the core of the Middle East conflict, with all its manifold and complex ramifications. The convening of an international peace conference on the Middle East has been called for with overwhelming support by the General Assembly at previous sessions. That call should not remain unheeded. In Malta's view it remains the best vehicle for enabling Palestinians and Israelis to coexist in peace within secure and internationally recognized borders.
We are perturbed to note that no progress has been made on the Cyprus question within the framework of the inter-communal talks. At the same time we note the resolve of the leaders of the two communities in Cyprus and the fact that they remain committed to the objective of finding a solution to that question.
The turbulent situation in Lebanon is yet another issue that constitutes a preoccupation for the international community and that all of us have a responsibility to resolve.
The community of nations represented in the Assembly has shown a new strength in its determination to resist the pressures that attempt to push it in the direction of international anarchy and chaotic violence. But beyond that, there should not be a mere restoration of the status quo ante. Time is irreversible, and there is no mere going-back in history. If nothing else, the present crisis will have driven home the importance of the very topics that some Member States, including Malta, have been pressing upon the attention of the Assembly, even though they may have seemed to be too future-oriented, especially given the harassing nature of existing circumstances.
The present crisis has shown in the clearest way that the gravest threat to peace and security is no longer rooted in East-West tensions but in the complex of socio-economic and environmental issues on which the future conditions of life on the planet depend the sources of energy, the mechanisms for its commercialisation, global systems of communication, demography and so on.
In his statement last year the Prime Minister chose to concentrate on two related points of general interest. The first was the common management of extraterritorial spaces, the resources of which could be of significant and even crucial importance both to the future of mankind end to the Organisation's role in fashioning it. The second was the development of new systems of governance that would take into account the great changes that have occurred in the world in the 45 years that have elapsed since the United Nations system was first set up in the wake of the Second World War.
Notable among those changes was the decline in the effective competence of nation-States, the basic units of the United Nations system, linked to the rise in influence of a varied cast of non-governmental and private sectors on the international scene. Recognition of such changes and their reflection in systems of governance were particularly relevant to the setting up of appropriate international structures for the management of shared resources for the common good of mankind. However, and more generally, that is also highly advisable in relation to the whole complex of socio-economic and environmental issues that forms the context in which the most acute of the world's present troubles have arisen and are arising. 
Today it is perhaps easier to see that, while the Assembly cannot elude the task of reacting to the immediate problems of international peace, especially the maintenance of the security of Member States, it would be equally wrong to lose sight or track of prospects likely to bear fruit in a slightly broader perspective. Ad hoc reactions to crises have to be fitted into a more pro-active approach to global security, a concept that has now to be used in a sense broad enough to include environmental and economic survival. For that reason, the topics raised by the Prime Minister in his statement last year have, if anything, become even more relevant.
The United Nations Conference on Environment and Development to be held in 1992, in which so many high expectations have been placed, offers an opportunity for the international community to address the global ecological challenges that confront mankind.
Any effective, collective action in the major areas that the Conference is expected to tackle - whether climate change or biodiversity and genetic heritage - entails envisaging new methods of funding, such as the introduction of some form of international taxation. In this light, the common management of shared resources, including those in extra-territorial spaces, and the destination of relevant benefits take on particular interest. So also do the proposals to ensure effective forums for continuing dialogue on a realistic basis and for circumventing the breakdowns which have occurred in so many key sectors vital to the development of a new world order - political, social, economic and environmental.
Let me conclude by quoting from the statement made by Nr. Spaak of Belgium, the President of the first session of the General Assembly, in 1946. His wise advice as to the functions of a good representative to the Assembly are most relevant, particularly at this time when we are pinning all our hopes on the collective system embodied in the Charter of the United Nations
"Each of us must first of all make an effort to sink our preferences, to put aside our particular sympathies and our particular antipathies. Naturally, we must all watch over the interests of our respective countries, but we shall not succeed unless we are convinced that those interests must take their place in the wider setting of the general interest, and unless we are conscious, over and above the interests of our own country, of the interests of the world and of mankind." 
